DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to claim limitation “a driving component, connected to the first housing and configured to drive the first housing to rotate”. The closest prior art of record found in this examination is WO 2004/077197, made of record by Sonntag.
Regarding claim 1, Sonntag teaches an interactive device (Abstract: “devices for inputting data into a computer device”; Fig. 2: laser pointer 12), wherein the interactive device comprises: 
a first housing (Fig. 2: inherent housing of laser pointer 12), a first end of the first housing having a light-exit opening (Fig. 2: slots 41, 41’); 
a first light-emitting component (Fig. 2: inherent light-emitting component inside laser pointer 12 responsible for providing linear light beams 15, 16 illustrated in Figs. 2-4), arranged inside the first housing and configured to emit a linear light beam (Fig. 2-4: linear light beams 15, 16) through the light-exit opening of the first housing, and the linear light beam rotating with rotation of the first housing (Fig. 2; Examiner’s Note: when laser pointer 12 is rotated manually by an operator, the linear light beams 15, 16 also rotate). 
Sonntag does not further teach the interactive device further comprises a driving component, connected to the first housing and configured to drive the first housing to rotate. Sonntag, instead, teaches the laser pointer 12 including a plurality of slots 41 and 41’ for simultaneously providing a plurality of linear light beams 15 and 16 that are rotated from each other with a predetermined angle.
It is rendered not obvious to modify the technique of Sonntag to achieve the differentiating limitation. 
Claims 2-20 are allowed because they depend on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DE 10 2009 041 879 A1 teaches in Fig. 1 the technique of employing two linear light beams 54 and 56 hitting on a screen to determine an intersection point 58 as an input position, which is related to the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693